Citation Nr: 1617837	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a claimed disability manifested as a chronic cough, to include as due to herbicide exposure.

5.  Entitlement to service connection for a claimed disability manifested as steatosis (fatty liver) and elevated liver function test results, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In January 2013, January 2014, and November 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes that have been reviewed by the RO and the Board in connection with the claims on appeal.  The remaining documents are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for right ear hearing loss and a liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era and was not otherwise exposed to herbicides during his military service.  

2.  Diabetes mellitus did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to the Veteran's military service.

3.  A chronic cough or respiratory disorder did not manifest in service and is not otherwise related to the Veteran's military service.

4.  A right eye disorder did not manifest in service and is not otherwise related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).

2.  A disability manifested by a chronic cough was not incurred in active service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A right eye disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The RO provided the Veteran with a notification letter in September 2008.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letter notified him of the evidence needed to substantiate his claims for service connection.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records and all identified and available post-service medical records, including VA treatment records and private treatment records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

With regard to the prior remands, the Board finds that the AOJ has substantially complied with the directives with respect to the issues being decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

Specifically, pursuant to the remands, the AOJ obtained VA and private treatment records identified by the Veteran.  In the January 2013 remand, the Board directed the AOJ to seek records, including a 2009 record of VA or private audiological treatment, as indicated by history in a September 2012 VA treatment note; a full copy of the Veteran's October 2007 VA Agent Orange Registry examination; any addenda to the VA Agent Orange Registry examination report; and any potentially relevant additional VA treatment records dated from October 2007 to February 2010, not previously associated with the claims file.  Likewise, in the January 2014 and November 2014 remands, the Board directed the AOJ to request that the Veteran identify any VA or private treatment records and to obtain any potentially relevant and available records that had not previously been received from the identified health care providers.  The AOJ requested and obtained all identified private treatment records, as well as all relevant VA treatment records, in compliance with these remand directives.  

The AOJ also attempted to obtain ships' records, including deck logs, to support the Veteran's report that he injured his neck after falling from a helicopter in Vietnam.  In the January 2013 remand, the Board directed the AOJ to obtain relevant ship records that pertained to the reported incident when the Veteran served aboard the USS Okinawa from February 1973 to March 1974.  In an April 2013 response to a request for the records, the National Archives and Records Administration (NARA) noted that deck logs would not have contained information about the reported incident.  NARA stated that, if the incident was mentioned in the log, the Veteran would have had to receive medical treatment for his injuries and suggested that the AOJ retrieve the Veteran's service treatment records and service personnel records.  In June 2013, the AOJ requested the Veteran's active duty inpatient clinical records for treatment of a neck injury from January 1975 to December 1975 while assigned to the USS Okinawa.  In a July 2013 response, the National Personnel Records Center (NPRC) indicated that the allegation had been investigated and that there were no pertinent records for 1975.  Thereafter, the AOJ notified the Veteran of its attempts to obtain this information and requested that the Veteran send any relevant service treatment notes in his possession.  

In October 2013, the Veteran's representative contended that the AOJ did not seek records pertaining to the correct time periods.  Specifically, he noted that the AOJ requested records dated in 1975, whereas the Veteran served aboard the USS Okinawa from February 1963 to March 1974.  However, in the January 2014 remand, the Board noted that the Veteran did not serve on the USS Okinawa during the entire time period reported by the Veteran's representative.  Rather, his service personnel records indicate that he served aboard the USS Okinawa from March 1974 to March 1975.  Nevertheless, the previous search for deck logs dated in 1975 was, in fact, too limited in scope.  Therefore, the Board directed the AOJ to determine whether the USS Okinawa was deployed in direct support of the Vietnam War, to include receiving SEAL teams or deploying helicopters in support of the war at any time from March 1974 to February 1975.  If so, the AOJ was directed to obtain ship's logs and records of inpatient treatment for a neck injury.  In April 2014, the AOJ submitted a request to the NARA to verify that the Veteran served aboard the USS Okinawa from March 1974 to February 1975 and to review unit histories and any other documentation for ship log entries verifying the Veteran's service aboard the ship.  In an April 2014 response, NARA stated that twelve months of deck logs for the period from March 1974 through February 1975 would amount to an excess of 1800 pages, which was far in excess of what its staff could reasonably be expected to search or copy.  In addition, NARA indicated that the sort of information sought should be documented in the Veteran's service personnel file.  Thereafter, in June 2014, the AOJ sent a request for records and ship logs verifying the Veteran's service aboard the USS Okinawa from March 1974 to February 1975 from the Navy History and Heritage Command (NHHC).  In response, NHHC sent copies of 1974 and 1975 command histories of the USS Okinawa.  

In October 2014, the Veteran's representative indicated that deck logs potentially relevant to the Veteran's contentions included only those from the periods March 1, 1974, through April 6, 1974, and from January 24, 1975, through February 28, 1975.  In a November 2014 remand, the Board directed the AOJ to make another attempt to obtain the records.  In April 2015, the AOJ submitted a request to the Defense Personnel Records Information Retrieval System (DPRIS) to verify whether deck logs or other documentation placed the USS Okinawa in the territorial waters of Vietnam or documented the Veteran's alleged events at any time between March 14, 1974, and April 6, 1974, or January 24, 1975, and February 26, 1975.  In a July 2015 response, the Joint Services Records Research Center (JSRRC) reported that it had reviewed the 1974 and 1975 command histories and the March 14, 1974, to April 6, 1974, and January 24, 1975, to February 28, 1975, deck logs for the USS Okinawa.  JSRRC noted that the histories and deck logs did not document helicopters from the USS Okinawa dropping off SEAL teams in North Vietnam.  

In a September 2015 VA memorandum, the Appeals Management Center (AMC) noted that, per Stegall, 11 Vet. App. at 271, if the remand orders cannot be complied with because, after development, the requested evidence cannot be obtained, then the folder must document the reasons for noncompliance.  The AMC indicated that it had determined that the evidence does not show that the Veteran was exposed to herbicides.  It indicated that all procedures to obtain this information from the Veteran were properly followed, and that evidence of written efforts to obtain this information is included in the file.  The AMC reported that all efforts to obtain the requested information had been exhausted and that further attempts would be futile.  Specifically, the AMC noted that efforts were made to corroborate the Veteran's allegations, to include contacting JSRRC to request the solicited information that would confirm the Veteran's exposure to herbicides while stationed aboard the USS Okinawa.  The AMC concluded that, based on the response from JSRRC and in accordance with in accordance to M21-1, Part IV Subpart ii, Chapter 2, Section C, para 10, the Veteran was not exposed to Agent Orange and no further action could be taken to attempt to verify the claimed exposure.

The Board acknowledges that the Veteran has not been afforded VA examinations in connection with his claims for service connection for diabetes mellitus, a right eye disorder, and a respiratory disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4). 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, VA examinations are unnecessary to decide the claims for service connection for diabetes mellitus, a right eye disorder, and a respiratory disorder, as such examinations would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a current disability related to his claimed chronic cough.  Indeed, the Veteran testified at his May 2012 hearing that he had not been diagnosed with a respiratory disorder, that a physician had not provided an etiology opinion regarding his claimed chronic cough, and that he was not currently being treated for his cough.  Nor did he identify any symptoms or condition that he believes may be related.  In addition, the Veteran claimed that his chronic cough was caused by exposure to Agent Orange during service.  However, as discussed below, the Board finds that there is no evidence in the record that shows that the Veteran was exposed to Agent Orange in service or that he was presumed to have been exposed to Agent Orange during service.  Therefore, because there is no evidence of a current disability or an in-service event or manifestation of symptoms, the Board finds that a VA examination is unnecessary with respect to his claimed chronic cough. 38 C.F.R. § 3.159(c)(4)(i).

With respect to his claim for service connection for diabetes mellitus, a VA examination is not warranted because the Veteran has claimed that the disorder was caused by Agent Orange exposure in Vietnam.  Again, as discussed below, the Board finds that there is no evidence in the record that shows that the Veteran set foot in Vietnam, operated in the inland waters of Vietnam, or was otherwise directly exposed to Agent Orange.  Thus, the Board finds that a VA examination in unnecessary, as there is no injury, disease, or event (including any exposure) to which the current disorder could be related.

Likewise, the Board finds that a VA examination is not needed in connection with the claim for service connection for a right eye disorder because the evidence does not establish any injury, disease, or event in service to which a current disorder could be related.

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed at the opening of the hearing and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant private treatment records.  The hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  In fact, the Veteran's representative specifically stated that the Veteran is fully aware of what he needs to establish service connection.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim adjudicated herein.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct basis may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In this case, the Veteran has claimed that he current has diabetes mellitus and a respiratory disorder that are due to herbicide exposure in service.  In addition, he has claimed that he has a right eye disorder that was caused by a head or neck injury after he fell from a helicopter into a rice paddy in North Vietnam.  

In his August 2008 claim, the Veteran also indicated that he was exposed to asbestos during service.  However, he did not contend that he had a specific disorder caused by his claimed exposure to asbestos.  In fact, in a May 2009 statement, the Veteran noted that, while the USS Okinawa was an old ship with asbestos, he did not "put in a claim for asbestos."  Therefore, the Board will not discuss this theory of entitlement with respect to any of the claimed disorders on appeal.  

As a preliminary matter, the Board finds that the record on appeal establishes that diabetes mellitus did not manifest in service or to a compensable degree within one year of separation.  In addition, the record does not show that a right eye disorder or a disorder manifested by a chronic cough manifested during the Veteran's active service.  

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis pertaining to diabetes mellitus, elevated blood sugar, a chronic cough, a respiratory disorder, and a right eye disorder.  In fact, a December 1974 separation examination report documented the Veteran as having a normal endocrine system, lungs, chest, and eyes, and a urinalysis was negative for sugar.  In an associated report of medical history dated in March 1975, the Veteran also denied having or ever having a history of sugar or albumin in his urine, chronic cough, or eye trouble.

Moreover, the medical and lay evidence does not show that diabetes mellitus, a chronic cough, or a right eye disorder manifested in service or for many years thereafter.  In fact, the Veteran has not made any assertion that these claimed disorders were present in service or shortly thereafter.


Rather, the evidence of record shows that the Veteran was not diagnosed with diabetes mellitus until approximately 2005, which would have been approximately thirty years after his separation from service.  Indeed, a September 2005 private treatment record assessed him as having new-onset diabetes mellitus.

Further, in a May 2009 statement, the Veteran reported that he was not diagnosed with diabetes until 2006.  In addition, during the May 2012 hearing, he testified that he was first diagnosed with diabetes mellitus approximately 24 years after service in October 2005.  Thus, regardless of the specific date, the Veteran has not claimed that his diabetes manifested in service or within one year of separation from service.  

Moreover, the record on appeal contains no indication that any medical professional has related the Veteran's current diabetes mellitus to his active service or any incident therein.  Nor does the Veteran contend otherwise.  Rather, he has only asserted that the disorder is related to herbicide exposure, which will be addressed below.

Similarly, the Veteran has not contended that any respiratory disorder manifested in service or is directly related thereto.  Rather, he has claimed that he has a cough that is related to herbicide exposure, which again will be discussed below.  In fact, during the May 2012 hearing, he reported that he first noticed his cough in 2003 or 2004.  He testified that he felt that it might be related to Agent Orange exposure, and he reported that he did not have a current diagnosis and that a physician had not provided an etiology opinion regarding his claimed respiratory disorder.  He also denied any current treatment for his chronic cough.

In addition, the Veteran has not contended that his claimed right eye disorder manifested in service.  In fact, during the May 2012 hearing, the Veteran testified that he first noticed problems with his right eye in approximately 2004.  He specifically stated that he had no problems with his right eye in service.

Rather, the Veteran has contended that he has a current right eye disorder that is neurologically related to a neck injury that he sustained during service. See May 2012 hearing transcript.  The Board notes that, in a November 2013 rating decision, the RO denied service connection for a neck disorder.  The Veteran did not appeal that decision; therefore, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310.  

The record on appeal otherwise contains no indication of any relationship between the Veteran's claimed right eye disorder and his active service or any incident therein.  

The earliest reference to post-service treatment related to the Veteran's right eye was in a January 2004 private treatment note.  At that time, the Veteran presented with a closed right eye.  The examiner noted an inability of the right eye to go beyond mid-line.  The impression was right third nerve palsy.  A January 2004 private MRI report noted that the Veteran had a swollen right orbit with orbital pain and ptosis.  The MRI showed both orbits had a symmetric appearance.  The orbital globe was intact, and the retroseptal structures were normal.  No intracranial abnormality was suggested.  The optic nerves were symmetrical.  The study was unremarkable.  In a follow-up private MRI of the brain in February 2004, both orbits had a symmetric appearance.  The optic nerves were symmetric.  The optic globe and intraconal structures appeared unremarkable.

In a December 2007 private treatment note, the Veteran complained of diplopia for four days with binocular vision only.  He was wearing an eye patch over his right eye to correct his symptoms.  He stated that he could see well out of his left eye when his right eye was patched and that his right eye was slightly blurry when his left eye was patched.  He indicated that he had a history of the same symptoms several years ago and that he was unsure of the diagnosis.  His morning blood sugars were in the 150s to 160s fasting.  He was evaluated at an eye clinic earlier that day, and he was told to follow up with his primary care provider.  He indicated that he was told that he had a viral infection in his eye.  The primary care provider noted that she contacted the ophthalmologist's office and that his technician related that the Veteran had sixth cranial nerve palsy and required a work-up.  A December 2007 MRI of the brain was normal.  

In a January 2008 private treatment note, the examiner noted that the Veteran had a sclera anicteric right eye that he was unable to adduct.  She noted that the findings were consistent with sixth nerve palsy.

In a February 2008 private treatment note, the Veteran complained of double vision in his right eye.  He was referred to an ophthalmologist.  Notably, in a subsequent February 2008 private treatment note, the examiner noted that the Veteran had been seen by an ophthalmologist for mononeuropathy of the left sixth nerve that was most likely related to his diabetes mellitus.  The Board notes that the examiner most likely mistakenly referenced the left sixth nerve when referring to the right eye, as all complaints related to the eyes were associated with his right eye and private ophthalmology treatment notes show that the Veteran was treated for complaints pertaining to his right eye rather than his left eye.

The Board finds that the evidence of record does not indicate that there is a nexus between the Veteran's right eye disorder and his active duty service.  The evidence does not show, nor has he alleged, that his right eye nerve palsy manifested in service.  Moreover, the Veteran has not contended that his right eye disorder is related to any in-service injury, disease, or event other than due to his nonservice-connected claimed neck disorder.  Moreover, as will be discussed below, the Board finds the statements regarding his alleged neck injury in service to be not credible.


Alleged Herbicide Exposure and Neck Injury in Vietnam

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  It does not include service on a deep-water naval vessel in the waters offshore. 38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

In this case, however, the record on appeal currently contains no service department evidence establishing that the Veteran was present on the land mass of Vietnam or in its inland waterways during the Vietnam era.  

The Veteran's service personnel records include a report of Transfers or Receipts that indicates that the Veteran transferred from the naval hospital in Long Beach, California, to the USS Okinawa in February 1974, and that he reported to the USS Okinawa in March 1974.  A subsequent Transfers and Receipts record shows that the Veteran transferred from the USS Okinawa on March 1, 1975, for temporary duty for the purpose of discharge.  He was separated from active duty on March 5, 1975, and his last duty assignment and major command was the USS Okinawa.  Thus, the service personnel records document the Veteran served aboard the USS Okinawa from March 1974 to no later than March 1, 1975.

As discussed above, command histories of the USS Okinawa were obtained from the NHHC by the AOJ in June 2014.  The 1974 command history indicated that the ship returned from a Western Pacific (WESTPAC) deployment to Long Beach, California, in April 1974.  From February 11, 1974, until the ship left the 7th Fleet, the USS Okinawa conducted various training operations, made voyage repairs, and enjoyed port visits to Hong Kong, China; Subic Bay, Republic of the Philippines; and Okinawa, Japan.  The ship departed from Subic Bay for the United States on April 6, 1974, and arrived at Long Beach, California, on April 26, 1974.  In June 1974, the ship entered an extended shipyard period for repairs to make the ship ready for another WESTPAC deployment scheduled for January 1975.  The ship left the shipyard in August 1974 and arrived in its new home port of San Diego, California, two days after leaving Long Beach.  The 1975 command history showed that the ship departed on WESTPAC on January 8, 1975.  Units embarked onboard the USS Okinawa were the 31st Marine Amphibious Landing Team 1/4, Marine Heavy Helicopter Squadron (HMH-462), and Commander and Staff of Amphibious Squadrons One and Five.  The ship arrived in Subic Bay on January 24, 1975, and departed for Singapore on January 31, 1975.  On February 12, 1975, the ship departed Singapore and joined other amphibious readiness group units in the South China Sea.  The ship remained on station until February 23, 1975.  From February 25, 1975, to February 28, 1975, the ship was in port in Subic Bay.  On March 1, 1975, the ship departed for the Gulf of Siam.

In July 2015, JSRRC indicated that it had reviewed the command histories of the USS Okinawa from 1974 to 1975 and the ship's deck logs dated from March 14, 1974 to April 6, 1974, and from January 24, 1975 to February 28, 1975.  The report indicated that, in 1974, the USS Okinawa continued on WESTPAC deployment that began in September 1973.  The ship remained on station in a holding area in the Gulf of Siam prepared to execute Operation Eagle Pull when directed from January 20, 1974, to February 11, 1974, when she departed for Hong Kong and then continued to Long Beach, California.  The ship arrived in Long Beach on April 26, 1974, and remained in the continental United States (CONUS) for the remainder of 1974.  The 1975 command history shows that the USS Okinawa departed for another WESTPAC deployment on January 8, 1975, with embarked Marine Corps units.  On February 12, 1975, the ship departed Singapore and joined the ARG in the South China Sea.  The ship remained on station until February 23, 1975, with orders to prepare to execute Operation Eagle Pull when directed.  On April 12, 1975, the USS Okinawa and the remainder of the ARG were called upon to evacuate citizens and foreign nationals from Phnom Penh, Cambodia.  The evacuation was conducted by elements of the 31st Marine Amphibious Unit (MAU), comprised of 350 Marines of Battalion Landing Team 2/4 and 12 CH-53 helicopters of HMH-462.  The helicopters were launched from the deck of the USS Okinawa, landed in a soccer field near the US Embassy, evacuated 287 evacuees, and returned to the USS Okinawa.  All evacuees were flown to U Tapao, Thailand, by the morning of April 13, 1975.  The USS Okinawa arrived in Subic Bay on April 17, 1975, and proceeded to station off the coast of Vietnam in preparation for Operation Frequent Wind, the evacuation of Saigon.  JSRRC specifically noted that the histories and deck logs did not document helicopters from the USS Okinawa dropping off SEAL teams in North Vietnam.

The evidence of record confirms that the Veteran served aboard the USS Okinawa, which had been in waters off the coast of Vietnam from approximately April 17, 1975, to April 29, 1975.  However, the records also show that the Veteran served aboard the USS Okinawa from March 1974 to no later than March 1, 1975.  In fact, the Veteran's personnel records show that he separated from the Navy on March 5, 1975, nearly two months before the ship operated in the waters off the coast of Vietnam.  The command histories from 1974 and 1975 indicate that, while the Veteran was aboard the ship from March 1974 to March 1975, the ship departed Hong Kong in February 1974 for the United States and arrived in Long Beach, California, in April 1974.  The ship remained in the United States until it departed on another WESTPAC in January 1975.  The ship arrived in Subic Bay, Republic of the Philippines, in January 1975 and departed for Singapore.  The ship arrived in Singapore in February 1975 and then proceeded to the South China Sea, where the ship operated until April 1975.  A review of the command history and deck logs of the USS Okinawa contained no documentation that the ship docked or transited inland waterways of Vietnam while the Veteran was aboard.  

With respect to the Veteran's contentions that he set foot in Vietnam while he served aboard the USS Okinawa, the Board notes that, during an October 2007 VA Agent Orange examination, the Veteran stated that he never went ashore in Vietnam.  However, during a May 2012 Board hearing and in a February 2015 statement, the Veteran reported that he accompanied members of SEAL teams that were embarked aboard the USS Okinawa to Vietnam.  He stated that he was allowed to fly in helicopters with the SEALs that were launched from the USS Okinawa and flew to Vietnam for their missions.  He reported that, when they arrived in Vietnam, he got out of the helicopter and walked around, thereby setting foot in country.  When questioned about the discrepancy between his testimony with his statement during the October 2007 VA Agent Orange examination, the Veteran stated, "Yeah, because first I told them I didn't step foot in Vietnam.  When the... when the doctor examined me, I didn't tell him that, but today, I want to tell you, I did set foot in Vietnam." See hearing transcript, p. 7.  

In addition, during the May 2012 hearing, the Veteran reported that he fell out of a helicopter in North Vietnam and landed in a rice field in approximately January 1974.  He stated that he injured his neck during the fall and that he was treated on the ship following the incident.  In a subsequent statement dated in November 2012, the Veteran reported that he was treated at sick call aboard the USS Okinawa for a "hard landing" in April 1974.  In addition, in a February 2015 statement, he mentioned that he fell out of a helicopter and injured his neck.

However, no records establish that the Veteran set foot in Vietnam itself.  The Board finds that Veteran's statements suggesting that he set foot in Vietnam and/or fell from a helicopter into a rice paddy in Vietnam are lacking in credibility.  The Board assigns far more probative weight to the objective contemporaneous record than to the statements of the appellant, which were made in the context of a claim for monetary benefits. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant). 

The Board observes that, prior to filing his claims of service connection for diabetes mellitus and a respiratory disorder, the Veteran had specifically denied ever having served in Vietnam. See October 2007 VA Agent Orange examination report.  

In addition, the Veteran has repeatedly stated that he flew into Vietnam on helicopters with embarked SEAL teams.  However, in a July 2015 report, JSRRC specifically noted that the USS Okinawa command histories and deck logs did not document helicopters from the USS Okinawa dropping off SEAL teams in North Vietnam.

Further, the Veteran claimed that he was treated aboard the USS Okinawa after he injured his neck during a fall from a helicopter in Vietnam in January 1974 or April 1974. See May 2012 hearing transcript, November 2012 statement.  However, the Veteran's personnel records indicate that the Veteran was not stationed aboard the USS Okinawa until March 1974.  In fact, a Transfers and Receipts record indicates that the Veteran had reported to Naval Regional Medical Center (NRMC) Long Beach in California in February 1973 and did not report to the USS Okinawa until March 14, 1974.  Therefore, the Board finds that it is not possible that the Veteran was injured in a fall from a helicopter in Vietnam in January 1974.  Moreover, the Board notes that there are no service treatment records that show any treatment for a neck injury in April 1974 or at any other time during his service.  Indeed, his December 1974 separation examination found his spine and neck to be normal, and there were no neurologic abnormalities.

The Board further notes that the appellant's recent statements that he served in Vietnam were made in the context of a claim for monetary benefits based on Agent Orange exposure.  The fact that these recent statements contradict his earlier statement during the October 2007 VA Agent Orange examination raises significant questions regarding their veracity.  Moreover, as noted above, his recent statements are flatly contradicted by the official service department records, as well as the contemporaneous clinical records.

The Board has also considered the Veteran's contentions to the effect that he was exposed to Agent Orange, herbicide agents, and/or pesticides while in transit to report aboard the USS Okinawa, treating embarked SEAL team members aboard the USS Okinawa, through the ship's laundry, and when he was waiting for a flight back to the United States at Clark Air Base in the Philippines after he departed the USS Okinawa.  

In September 2008, August 2014, and February 2015 statements, the Veteran reported that he flew to the Philippines on a commercial airline to report aboard the USS Okinawa.  He stated that, as the flight landed in the Philippines, a stewardess walked down the center aisle of the plane spraying a pesticide into the air.  He also indicated that the pilot informed the passengers that the pesticide was required by the government of the Philippines.  

In an August 2014 statement, the Veteran related that he was exposed to Agent Orange upon his arrival to the Philippines enroute to Subic Bay to meet the ship.  He stated that he rode in a truck for approximately three hours with the windows down along long, winding dirt roads with little vegetation despite being in the jungle.  He noted that Agent Orange was used on the jungle roads to control vegetation in the jungle canopy.  In a February 2015 statement, the Veteran indicated that, upon reporting in the Philippines, he was provided with a rifle and a bayonet and was told that he would be an escorting a missile to the Subic Bay Naval Base.  He indicated that he traveled in a diesel truck without air conditioning and that the missile was pulled on a trailer behind the truck.  He also reported that the truck traveled down a dirt road through the jungle and that, when the driver stopped at a store for lunch, the Veteran exited the truck.  He stated that he walked into the jungle canopy and noticed that the foliage was thin.

The Veteran's service personnel records indicate that he served as a medical corpsman aboard the USS Okinawa.  His specific rating was an operating room technician.  During the October 2007 VA Agent Orange examination, the Veteran stated that he treated wounded SEALs and Marines brought aboard the ship from combat.  The Veteran indicated that he provided medical care to SEALs and reconnaissance rangers who went into Vietnam on two week rotations.  See August 2008 claim; May 2009, January 2010, and August 2014 statements; and May 2012 hearing transcript.   He has claimed that he was indirectly exposed to Agent Orange from his patients' clothing and personal belongings.  

In September 2008, May 2009, January 2010, August 2014, and February 2015 statements and during the May 2012 hearing, the Veteran further claimed that he was exposed to Agent Orange through the ship's laundry.  Specifically, he reported that the SEAL team members embarked on the ship rotated on and off the ship performing missions in Vietnam and that their uniforms and clothing were washed in the ship's laundry with the crew's laundry.  

In addition, in his January 2010 VA Form 9, the Veteran reported that, after he departed the USS Okinawa on temporary duty before he separated from service, he spent approximately two weeks at Clark Air Base in the Philippines waiting for a flight to the United States.  While at the base, he noted that he observed several large camouflaged jets that he believed were used to spray herbicides in Vietnam.  However, he did not contend that he ever came into contact with the airplanes.

In October 2008, the Personnel Information Exchange System (PIES) responded to a request from the RO for any documents showing that the Veteran was exposed to herbicides; however, a response indicated that there were no records of exposure to herbicides.

The Board also observes that the Philippines, including Subic Bay, is not included on the Department of Defense (DOD) list of herbicide use and test sites outside Vietnam.  Therefore, the Veteran's contentions that he was exposed to herbicides while transiting to and from the USS Okinawa are not credible.

In addition, there is no evidence of record that supports the Veteran's claims that he was exposed to pesticides on a commercial plane, that he was exposed to Agent Orange from clothing and personal belongings of his patients treated aboard the ship, or that he was exposed to Agent Orange after his clothing was washed in the ship's laundry facilities.  The Board has carefully considered the Veteran's contentions to the effect that he was exposed to pesticides and Agent Orange during service; however, the Board assigns more probative weight to the service departments records discussed above than to the Veteran's speculations or conjecture regarding his claimed exposure to herbicides and pesticides.  

Based on the foregoing, the Board finds that the Veteran's claims that he served in the Republic of Vietnam, fell and injured his neck in Vietnam, and had exposure in service are not credible. See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor). 

Under these circumstances, the Board finds that the appellant is not entitled to the legal presumption of herbicide exposure. See 38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Additionally, the Board finds that the record on appeal contains no credible indication that the appellant was actually exposed to herbicides, such as Agent Orange, during his active duty.  The Veteran's service treatment and personnel records contain no indication of Agent Orange exposure, and official service department records contain no documentation of spraying, testing, transporting, storage or use of herbicides on the USS Okinawa or in the Philippines.  Under these circumstances, the Board finds that the evidence establishes that the Veteran was not exposed to Agent Orange in service.  Therefore, the Board finds that in-service exposure to an herbicide agent, such as Agent Orange, has not been established, nor may it be presumed. 38 C.F.R. § 3.309(e) (2015). 

In summary, the Board finds that the most probative evidence shows that diabetes mellitus, a chronic cough, and a right eye disorder were not present during the Veteran's active service or for many years thereafter.  He also did not have herbicide exposure in service.  For these reasons, the preponderance of the evidence is against the claims. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for a right eye disorder is denied.

Service connection for a disability manifested by a chronic cough is denied.


REMAND

The Veteran has claimed that his current right ear hearing loss was caused by radiation exposure from x-rays during his service as an operating room technician and corpsman.  He has also contended that his right ear hearing loss was due to military noise exposure.  Specifically, he has asserted that he was exposed to helicopter noise on the flight deck of the USS Okinawa.  In addition, the Veteran has maintained that his claimed liver disorder was caused by exposure to bodily fluids and hepatitis during his service as a corpsman.  

In the January 2013 remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of any steatosis of the liver and elevated liver function tests.  The examiner was directed to indicate whether the Veteran's steatosis of the liver and elevated liver function tests represented a liver disorder or were instead considered clinical findings not indicative of an underlying disease.  If the examiner found that there was a current disorder, he or she was requested to indicate whether it was at least as likely as not causally or etiologically related to military service.  

The Board also directed the AOJ to afford the Veteran a VA audiological examination.  The examiner was specifically requested to discuss the significance of the audiological findings in the August 1970 enlistment and December 1974 separation examination reports.  

The Veteran was afforded VA liver and audiological examinations in September 2013.  The VA liver examiner noted that the Veteran had non-alcoholic steatosis of the liver with associated elevated liver enzymes and no evidence of cirrhosis or fibrosis of the liver as a result of the current hepatic steatosis.  However, he did not provide an opinion as to whether the condition began during service or was related to active service.  The September 2013 VA audiologist opined that, given inconsistent hearing test results during active service, she could not provide a medical opinion as to whether the Veteran experienced right ear hearing loss without resort to pure conjecture.

Thereafter, in January 2014, the Board remanded the case for additional VA medical opinions.  The Board directed the AOJ to obtain a clarifying medical opinion from the September 2013 VA liver examiner.  The examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran's liver disease, diagnosed as non-alcoholic steatosis of the liver, began during active service or was related to any incident of service.  In addition, the Board directed the AOJ to obtain a clarifying medical opinion from the September 2013 VA audiology examiner.  The examiner was requested to take note of the pure tone thresholds for the right ear at the Veteran's August 1970 enlistment examination, as compared to the pure tone thresholds at his December 1974 separation examination.  The examiner was then asked to state an opinion as to the likelihood that the Veteran's current right ear hearing loss manifested in service or was otherwise causally or etiologically related thereto.   

In an April 2014 VA addendum opinion, a VA physician indicated that he had reviewed the September 2013 liver examination report and the Veteran's claims file.  He opined that it was less likely than not that the Veteran's liver disease began during service or was related to any incident in service.  He noted that the Veteran's hepatitis panels did not demonstrate the presence of hepatitis antigens and that the Veteran's liver condition did not begin until many years after separation from service. 

In an April 2014 VA addendum opinion, a VA audiologist noted that he reviewed the September 2013 VA audiology examination report and the Veteran's claims file.  He noted that the December 1974 separation audiogram showed right ear hearing within normal limits and that the thresholds at separation were better than the thresholds during the August 1970 enlistment examination.  Therefore, he opined that there was no significant decrease in right ear hearing while in service and that it was unlikely that the Veteran's current right ear hearing loss was related to his service.

In the November 2014 remand, the Board noted that the April 2014 VA physician focused on whether the Veteran may have contracted hepatitis during active service.  The Board found that a clarifying medical opinion should be sought as to whether the Veteran's liver disorder was otherwise related to his military service.  In addition, the Board found the April 2014 VA audiologist's opinion was inadequate.  In this regard, the examiner found that the Veteran's right ear hearing loss was not related to his military service because his hearing was normal on discharge.  However, he did not address whether the Veteran had preexisting hearing loss or the validity of the in-service audiogram results as noted by the August 2013 VA examiner.  Therefore, the Board directed the AOJ to obtain an additional medical opinion.

The AOJ subsequently scheduled the Veteran for VA examinations in September 2015; however, the Veteran failed to report for the examinations.  However, in reviewing the November 2014 remand directives, the Board notes that the AOJ was directed to make arrangements with the appropriate VA medical facility to obtain a clarifying opinions; the AOJ was not instructed to schedule the Veteran for new VA examinations.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

Therefore, in light of Stegall, supra, the appeal is once again remanded to the AOJ to ensure compliance with the Board's previous November 2014 remand instructions.  Accordingly, the AOJ should obtain clarifying opinions that are fully responsive to the remand directives below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ear hearing loss and liver disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completion of the foregoing development, the AOJ should refer the Veteran's claims file to the September 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any right ear hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure from helicopters on the flight deck of the USS Okinawa and that he was exposed to radiation from x-rays consistent with his duties as an operating room technician and corpsman during service.  

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should review and discuss the Veteran's August 1970 enlistment examination audiogram and December 1974 separation audiogram.  He or she should specifically comment as to whether those audiogram results should be considered valid or if there is any reason to question the improvement demonstrated in the auditory thresholds from enlistment to separation.

If the examiner determines that there is a reason to doubt the finding of the right ear hearing loss during the enlistment examination (given the later improvement at the time of his separation examination), he or she should address whether the Veteran had preexisting hearing loss.

If it is determined that the results are valid and that the Veteran had preexisting right ear hearing loss at enlistment, the examiner should address whether the disorder worsened in severity during service and whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms has worsened.

If the examiner determines that there is a reason to doubt that the Veteran had preexisting right ear hearing loss, he or she should provide an opinion as to whether it is at least as likely as not that the Veteran currently has right ear hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure and exposure to radiation from x-rays.  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completion of the foregoing development, the AOJ should refer the Veteran's claims file to the September 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any liver disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has contended that he has a liver disorder, manifested by steatosis and elevated liver function tests, as a result of exposure to herbicides during service.  Alternatively, he has contended that his liver disorder was caused by exposure to bodily fluids from patients that he treated while serving as an operating room technician and corpsman.  In addition, he has contended that he was exposed to, and treated, a patient who was quarantined aboard the USS Okinawa for hepatitis A.  

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should be advised that the Veteran's claimed exposure to Agent Orange has not been verified.

The examiner should review the May 2014 VA examiner's opinion that focused on whether the Veteran contracted hepatitis during service.

The examiner should provide an addendum opinion as to whether, aside from possible hepatitis, it is at least as likely as not that any liver disorder manifested in service or is otherwise causally or etiologically related to his military service, including exposure to bodily fluids.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  This should include reviewing the VA opinions to ensure compliance with the preceding remand directives.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


